Citation Nr: 9933139	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-01 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1996 by Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) assigning an initial 
rating of 30 percent for schizophrenia, effective from 
February 1990.  Such action followed entry of a Board 
decision in November 1996 in which entitlement of the veteran 
to service connection for schizophrenia was granted.  Due to 
the veteran's failure to report for a VA psychiatric 
examination in early 1997, a proposal to reduce his rating 
for schizophrenia to 0 percent was entered in February 1997 
and effected by action of the RO in April 1997, effective 
from July 1997.  The record reflects that the veteran 
appealed the rating reduction and by rating decision in 
September 1997, the previously assigned 30 percent rating was 
effectively restored as of July 1, 1997.  In October 1997, 
the veteran entered a notice of disagreement with the RO's 
assignment in December 1996 of an initial rating of 30 
percent for his schizophrenia, claiming that his 
schizophrenia was 100 percent disabling.  In June 1999, the 
veteran and his cousin testified before the undersigned 
member of the Board sitting at the RO.

In connection with the instant appeal, the veteran has set 
forth an allegation as to his entitlement to a total 
disability rating for compensation based on individual 
unemployability.  Such issue has not been procedurally 
developed or certified for the Board's review at this time 
and is referred to the RO for appropriate consideration.


REMAND

Initially, it is noted that the veteran by means of a notice 
of disagreement filed in October 1997 challenged the 
disability rating assigned by the RO for his schizophrenia in 
December 1996.  As such, there is presented an "original 
claim" as contemplated by Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found), as opposed to claims for an 
"increased rating".  It is apparent that the RO has not 
developed this matter in light of Fenderson, and inasmuch as 
there exist separate reasons for return of the case to the 
RO, it is felt that the RO should be afforded the initial 
opportunity of considering the merits of the claim presented 
pursuant to Fenderson so as to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As well, it does not appear that the RO has considered the 
criteria for the rating of neuropsychiatric disorders in 
effect prior to November 7, 1996, despite the fact that the 
period for which the initial rating of his schizophrenia 
extends from July 1994 to the present.  Further action is 
thus appropriate for the RO's consideration of this claim 
under the rating criteria in effect prior to and on November 
7, 1996.  See 62 Fed. Reg. 52695 et. seq. (1996).

Also, during the course of the instant appeal, the veteran 
has indicated that he was hospitalized for approximately a 
two-month period, beginning in October 1996, at the Taylor 
Harden Mental Hospital at 1301 River Road, N.E.; Tuscaloosa, 
Alabama 35401, for psychiatric treatment.  In fact, the 
record reflects that the veteran executed a VA Form 21-4142, 
Authorization and Consent for Release of Information to the 
Department of Veterans Affairs, in September 1997 in order to 
permit the RO to secure the records of his 1996 
hospitalization, but the record fails to indicate that a 
records request was ever made by the RO to obtain the records 
from Taylor Harden Mental Hospital.  Further action is thus 
in order so that the private records in question, as well as 
any and all records of VA treatment not now on file, may be 
obtained.

The record as it now exists indicates that the veteran's most 
recent VA examination was undertaken in June 1997, at which 
time a diagnosis of schizophrenia, paranoid type, was offered 
and a score of 40 was assigned on the basis of the Global 
Assessment of Functioning Scale (GAF).  Since that time, the 
veteran was hospitalized by VA from December 1998 to February 
1999 for treatment of chronic paranoid schizophrenia and 
cocaine abuse, with the admission GAF score being 45 and the 
discharge GAF score being 60.  Additional outpatient 
treatment is shown thereafter.  Inasmuch as there is raised 
by the record the possibility of a worsening of the disorder 
in question since the last VA examination was performed, it 
is found that further psychiatric evaluation by VA would be 
helpful in determining the current severity of the veteran's 
service-connected schizophrenia.

Accordingly, this matter is REMANDED to the RO for the 
completion of the following actions:  

1.  The RO should obtain those records of 
the veteran's psychiatric treatment at 
the Taylor Harden Mental Hospital at 1301 
River Road, N.E.; Tuscaloosa, Alabama 
35401, including but not limited to the 
claimed period of hospitalization from 
October to December 1996, for inclusion 
in the veteran's claims folder.  

2.  The RO should obtain all records of 
VA inpatient and outpatient treatment 
afforded the veteran's psychiatric 
disorder from July 1994 to the present, 
including those compiled at the VA 
Medical Center in Biloxi, Mississippi 
(both the Biloxi and Gulfport Divisions) 
and any others, for inclusion in the 
veteran's claims folder.

3.  Thereafter, the veteran should be 
scheduled for a mental status evaluation 
by a VA psychiatrist for the purpose of 
assessing the nature and severity of his 
schizophrenia.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing if deemed 
warranted by the examiner, must also be 
accomplished.  All pertinent diagnoses 
are to be fully set forth.

Following the examination, the 
psychiatric examiner is to be asked to 
render a professional opinion, with full 
supporting rationale, as to degree of 
social and industrial impairment 
resulting exclusively from the veteran's 
service-connected schizophrenia.  The 
examiner should assign a numerical score 
based on the GAF scale provided by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) solely as 
to the veteran's service-connected 
schizophrenia and offer an explanation as 
to the significance of the score 
assigned.

4.  Lastly, the RO is to readjudicate the 
issue of the veteran's entitlement to an 
initial rating in excess of 30 percent 
for schizophrenia with due consideration 
to all governing legal authority, 
inclusive of the holding in Fenderson, 
supra and the applicable rating criteria 
in effect both prior to and on November 
7, 1996, as well as all of the pertinent 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Board hereby informs the veteran and his representative 
of the veteran's right to 


submit any additional evidence and argument in support of the 
issue on appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

